ORDER A lawyer for Pamela Podemski filed this action seeking to undo a seven-year-old Indiana judgment foreclosing her home mortgage. The district court, relying on the Rooker-Feldman doctrine, see Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983), dismissed for lack of subject-matter jurisdiction. Podemski, now pro se, appeals the dismissal. We affirm that decision. Podemski refinanced her.home and later defaulted on the loan. U.S. Bank, which held the note and mortgage, obtained a judgment of foreclosure in 2009, Three years later Podemski asked the state trial court to vacate that judgment. (Not until October 2015 was a sheriffs sale finally conducted, and even now Podemski apparently remains in possession of the house.) The trial court refused to set aside the foreclosure, and in 2013 the Court of Appeals of Indiana upheld that decision. Podemski v. U.S. Bank N.A., 980 N.E.2d 925 (Ind. Ct. App. 2013) (table decision). Po-demski did not seek further review by the Indiana Supreme Court. After that, in July 2015, Podemski sent a “notice of rescission” to U.S. Bank and its loan servicer, Ocwen Loan Servicing, saying she was backing out of the home loan because of violations of the Truth in Lending Act, 15 U.S.C. §§ 1601-1667Í. In her notice Po-demski explained she was rescinding “under the three day rule, the three year limitation, and under the usury and general claims theories.” See id. §§ 1635(a), (f), 1640 (providing that obligor may rescind certain consumer credit transactions within three business days after consummation or, if creditor has failed to make disclosures required by TILA, within three years after consummation); Handy v. Anchor Mortg. Corp., 464 F.3d 760, 762-63 (7th Cir. 2006) (applying §§ 1635(a) and 1640). When U.S. Bank and Ocwen ignored her notice, Podemski filed this action against them. In her operative complaint, Podemski essentially contends that the defendants’ silence in response to her notice of rescission operated to “cancel” her mortgage and preclude any further effort to take her house. She asks the district court to order the defendants to return her “canceled” note, reimburse all fees and loan payments, and “file, any documents required to release any claim of encumbrance or lien arising out of the loan contract.” The defendants moved to dismiss on the grounds that Podemski’s notice of rescission had come too late to be effective and, more significantly, that the Rooker-Feldman doctrine deprived the district court of subject-matter jurisdiction to set aside the foreclosure judgment. That doctrine, interpreting 28 U.S.C. § 1257, divests all federal courts except the Supreme Court of jurisdiction to adjudicate suits by plaintiffs who effectively seek review and rejection of an adverse state-court judgment. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125 S.Ct. 1517, 161 L.Ed.2d 454 (2005); Iqbal v. Patel, 780 F.3d 728, 729 (7th Cir. 2015). The district court deemed the Rooker-Feldman argument dispositive and dismissed the action for lack of subject-matter jurisdiction. In her opening brief to this court, Po-demski rehashes her TILA claim without confronting the district court’s explanation for dismissing her suit. Yet our recent decision in Mains v. Citibank, N.A., 852 F.3d 669 (7th Cir. 2017), shows that Po-demski’s appeal is meritless. Like Podem-ski, the plaintiff in Mains sued in federal court and, relying on TILA, claimed he was' entitled to keep his house because, after an Indiana court had entered a judgment foreclosing his mortgage, he told the holder of the defaulted note he was rescinding it. Mains, 852 F.3d at 674. We concluded that under Indiana law a foreclosure judgment is final, and that the plaintiffs purported rescission could not be sustained without “disregarding or effectively vacating” the state court’s foreclosure judgment—an outcome incompatible with the Rooker-Feldman doctrine. Id. at 676-77. Podemski’s situation cannot be distinguished from that in Mains. She first discusses Rooker-Feldman in her reply brief, where she insists that the doctrine cannot apply because, in her view, the defendants “defrauded” the Indiana courts by not producing evidence sufficient to establish U.S. Bank’s ownership df her defaulted note. But the plaintiff in Mains pressed this same “fraud” theory, Mains, 852 F.3d at 675, and we explained then that the Rook-er-Feldman doctrine does not have a fraud exception, id. at 676; Kelley v. Med-1 Solutions, LLC, 548 F.3d 600, 605 (7th Cir. 2008). The doctrine is “concerned not with why a state court’s judgment might be mistaken (fraud is one such reason; there are many others) but with which federal court is authorized to intervene.” Iqbal, 780 F.3d at 729. In Mains we did acknowledge that, notwithstanding Rooker-Feldman, a district court might retain jurisdiction to adjudicate some .TILA claims if their success would not require disregarding a state court’s judgment foreclosing the underlying note. Mains, 852 F.3d at 677. Language in PodemsM’s complaint might suggest that, the question of timeliness aside, she was pursuing remedies for unspecified TILA violations unrelated to her demand for rescission. See, e.g., 15 U.S.C. §§ 1638(a)(1)-(19), 1640(a) (requiring detailed disclosures in each credit transaction and providing statutory damages for violations). But Podemski was still represented by counsel when the defendants moved to dismiss her complaint, and it’s clear from counsel’s response to that motion that Po-demski’s lawsuit rests entirely on her assertion that her notice of rescission trumps the judgment of foreclosure. Thus the district court was correct to dismiss the entire suit for lack of subject-matter jurisdiction. AFFIRMED.